DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This communication is in response to the amendment of 7/18/2022. All changes made to the claims have been entered. Accordingly, Claims 25-48 are currently pending in the application. 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 25-28, 32-36, 39-43, 46, 47, 48, is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2013/0336192), in view of Saad et al. (US 2020/0403861), in further view of Previdi et al. (US 2017/0005920).
Regarding claim 25, 47, 48, Zhao discloses an apparatus, comprising: 
	at least one processor; and 
	at least one memory storing a set of instructions that, when executed by the at least one processor, (A processor…to process the frames and/or determine which nodes to send frames to. The processor may comprise one or more multi-core processors and memory devices, [0070] and figure 5), cause the apparatus to at least: 
	handle a packet including labels and a payload (Networks…may route packets using MPLS…In MPLS, labels may be assigned to each packet, which may be a….data carrying mechanism…As a packet is transmitted through the network, intermediate network nodes may make packet routing decisions based on the contents of the label without the need to review the contents of the underlying packet, [0019]), wherein the packet includes an encoding of a set of hops of a path for the packet  (a backup LSP may protects one or more primary LSPs, the facility protection scheme may use two labels for packet forwarding. The outer label be used for regular packet forwarding hop-by-hop over the backup LSP, while the inner label be used to represent a primary LSP and may be used  by the MP (merge point) to merge traffic forwarded over the backup LSP and encapsulate traffic with two labels. The outer label be used for packet forwarding over the backup path, while the inner label be used to map traffic to the corresponding primary LSP (correlating to a set of hops of a path for the packet), [0044] and [0050]-[0051] and [0055]). 

	Zhao however fails to disclose the term “header” and an encoding of a common merge point associated with the set of hops of the path, wherein the encoding of the common merge point includes an identifier of the common merge point assigned to protect each of the hops in the set of hops of the path. Zhao however discloses of a backup LSP created to protect a primary LSP between the PLR and the Merge Point ([0007]) in which Examiner correlates to a merge point to protect each of the hops in the set of hops of the path. In a similar field of endeavor, Saad discloses injecting the packet into the IP network with a flow label as a packet header and a packet header comprising a flow label for IP path 16 (header with respects to labels, [0008] and [0051]-[0052] and [0005]) and discloses encapsulating the merge point IP address as a packet header to the packet to steer the packet along the bypass path (an encoding of a common merge point associated with the set of hops of the path, wherein the encoding of the common merge point includes an identifier of the common merge point assigned to protect each of the hops in the set of hops of the path, [0010] and [0060] and [0079]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of associating labels with a header in which encoding of a common merge point is included in a header/label as disclosed by Saad into the method comprising encapsulating traffic with two labels comprising a primary LSP and backup/bypass LSP as disclosed by Zhao in order to improve the system and to flexibly provide parameters, such as a merge point with respects to a backup LSP and primary LSP, for efficient data forwarding and flexible portrayal of a backup LSP. 

	Zhao and Saad however fails to disclose an indicator configured to indicate that the common merge point is assigned. However in a similar field of endeavor, Previdi discloses a MPLS label can indicate the presence of an NSH (network service header) that is added to convey service path information (indicator configured to indicate that the common merge point is assigned in which Examiner correlates to indication of presence, [0085] and [0023]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of including an indicator that indicates the presence of a label/header as disclosed by Previdi into the method comprising encapsulating traffic with two labels comprising a primary LSP and backup/bypass LSP in which a common merge point is included as disclosed by Zhao and Saad in order to improve the system and provide flexibility of what parameters are communicated, such as indication information of a path/merge point so that forwarding is efficiently determined. It should further be noted that throughout Applicant’s Specification, it states “a label indicator configured to indicate a presence of the label including the encoding of the common merge point”. 

Regarding claim 26, Zhao discloses wherein the packet comprises a source routed packet (sender may be the sole source of data, [0034]-[0035]).
Regarding claim 27, Zhao discloses wherein the common merge point is a node of the path where a protection path, which is used to reroute the packet based on the failure associated with the set of hops of the path, merges back with the path (the MP 133 to merge traffic forwarded over the backup LSP to its corresponding primary LSP, [0044] and [0021] and [0023]-[0024] and [0029] and [0038]).
Regarding claim 28, Zhao discloses wherein the common merge point is an endpoint of a protection path used by a node of the path that operates as a point of local repair for rerouting the packet based on the failure associated with the set of hops of the path (An LSR at one end of the protected link may be called a PLR and the LSR located at the other end of the protected link may be called an MP, [0028]-[0029] and [0044] and [0021]).
Regarding claim 32, Zhao discloses wherein the set of hops of the path includes a set of nodes including an ingress node of the path and an egress node of the path, wherein the common merge point is the egress node of the path (An LSR at one end of the protected link may be called a PLR (correlating to ingress) and the LSR located at the other end of the protected link may be called an MP (correlating to egress), [0028]-[0029] and [0044] and figures 1 and 2 and figure 6 and [0037])
Regarding claim 33, Zhao discloses wherein the set of hops of the path includes a set of nodes including at least one transit node of the path and an egress node of the path, wherein the common merge point is the egress node of the path (An LSR at one end of the protected link may be called a PLR (correlating to ingress) and the LSR located at the other end of the protected link may be called an MP (correlating to egress), [0028]-[0029] and [0044] and figures 1 and 2 and figure 6 and [0037]).

Regarding claim 34, Zhao discloses wherein the set of hops of the path includes at least two transmit nodes of the path, wherein the common merge point is one of that at least two transit nodes closest to an egress node of the path  (the LSR located at the other end of the protected link may be called an MP (correlating to transit node) and a network of interconnected nodes configured to transmit data between a sender and receivers (correlating to an egress node), [0028]-[0029] and [0035]-[0036] and [0044] and figures 1 and 2 and figure 6 and [0037]). 
Regarding claim 35, Zhao discloses wherein the packet is based on a Multiprotocol Label Switching (MPLS) protocol (route packets using MPLS, [0019]-[0021]).
Regarding claim 36, Zhao fails to disclose wherein the encoding of the common merge point includes an MPLS label encoding the identifier of the common merge point. However, Saad discloses injecting the packet into the IP network with a flow label as a packet header and a packet header comprising a flow label for IP path 16 (header with respects to labels, [0008] and [0051]-[0052] and [0005]) and discloses encapsulating the merge point IP address as a packet header to the packet to steer the packet along the bypass path (encoding of the common merge point includes an MPLS label encoding the identifier of the common merge point, [0010] and [0060] and [0079]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of associating labels with a header in which encoding of a common merge point is included in a header/label as disclosed by Saad into the method comprising encapsulating traffic with two labels comprising a primary LSP and backup/bypass LSP as disclosed by Zhao in order to improve the system and to flexibly provide parameters, such as a merge point with respects to a backup LSP and primary LSP, for efficient data forwarding and portrayal of a backup/primary LSP.
Regarding claim 39, Zhao discloses wherein the packet is based on an Internet Protocol (IP) protocol (IP routing, [0034]-[0035]).
Regarding claim 40, Zhao fails to disclose wherein the identifier of the common merge point includes an IP address of the common merge point. Saad however discloses encapsulate the merge point IP address as a packet header (an IP address of the common merge point, [0010] and [0078]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of encoding of a merge point IP address included in a header/label as disclosed by Saad into the method comprising encapsulating traffic with two labels comprising a primary LSP and backup/bypass LSP as disclosed by Zhao in order to improve the system and to flexibly provide parameters, such as a merge point with respects to a backup LSP and primary LSP, for efficient data forwarding and portrayal of a backup/primary LSP.
Regarding claim 41, Zhao discloses wherein, to handle the packet, the set of instructions, when executed by the at least one processor, causes the apparatus to at least: generate the packet at an ingress node of the path; and send the packet from the ingress node toward a next-hop node of the path (packet forwarding hop-by-hop, [0044] and [0024] and [0030] and [0039] and [0050] and [0064] and [0068] and [0075]).
Regarding claim 42, Zhao discloses, wherein, to handle the packet, the set of instructions, when executed by the at least one processor, causes the apparatus to at least: receive the packet at a transit node of the path; determine, based on the encoding of the set of hops of the path, a next-hop node of the path; and forward the packet toward the next-hop node of the path based on a determination that the next-hop node of the path is reachable along the path (packet forwarding hop-by-hop and node configured to detect local failure events and redirect traffic from a protected mLSP to a backup mLSP, [0044] and [0024] and [0030] and [0039] and [0050] and [0064] and [0068] and [0075]).

Regarding claim 43, Zhao discloses wherein, to handle the packet, the set of instructions, when executed by the at least one processor, causes the apparatus to at least: receive the packet at a transit node of the path; determine, based on the encoding of the set of hops of the path, a next-hop node of the path; and initiate, based on a determination that the next-hop node of the path is unreachable along the path, rerouting of the packet from the transit node toward an egress node via a protection path based on the common merge point (packet forwarding hop-by-hop and node configured to detect local failure events and redirect traffic from a protected mLSP to a backup mLSP, [0044] and [0024] and [0030] and [0039] and [0050] and [0064] and [0068] and [0075]).
Regarding claim 46, Zhao discloses wherein, to handle the packet, the set of instructions, when executed by the at least one processor, causes the apparatus to at least: receive the packet at an egress node of the path; and forward the payload of the packet (upon reaching the edge of an MPLS domain,….the edge node may remove the label(s) and forward the packet towards the receivers, [0035] and [0072] and [0019]).

5.	Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, in view of Saad, in view of Previdi, in further view of Sitaraman et al. (US 2018/0367450).
Regarding claim 29, Zhao, Saad, and Previdi fails to disclose wherein the encoding of the set of hops of the path includes a label stack including a set of labels encoding the respective hops in the set of hops of the path. However in a similar field of endeavor, Sitaraman discloses the ingress node insert, into the header of a packet, a label stack that includes at least a portion of the labels that describe hops within the packet’s intended LSP…these labels enable transmit nodes within the LSP to appropriately route the packet (the encoding of the set of hops of the path includes a label stack including a set of labels encoding the respective hops in the set of hops of the path, [0006] and [0026] and [0045]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate of the use of a label stack associated with an LSP as disclosed by Sitaraman into the method comprising encapsulating traffic with two labels comprising a primary LSP and backup/bypass LSP as disclosed by Zhao, Saad, and Previdi in order to improve the system and to flexibly provide parameters for the appropriate routing of a packet.
  
6.	Claim 37, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, in view of Saad, in view of Previdi, in further view of Sivabalan et al. (US 2016/0277290)
Regarding claim 37, Zhao, Saad, and Previdi fails to disclose wherein the packet is based on segment routing (SR). However in a similar field of endeavor, Sivabalan discloses segment routing provides the ability to set up MPLS Label Switched (“LSP”) and leads to simpler network operation, better stability, and agility in setting up large number of LSPs (packet is based on segment routing (SR),  [0002]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept having the packet be based on segment routing in association with LSP as disclosed by Sivabalan into the method comprising encapsulating traffic with two labels comprising a primary LSP and backup/bypass LSP as disclosed by Zhao, Saad and Previdi in order to improve the system and provide agility in setting up LSPs.

Regarding claim 38, Saad discloses network devices have hardware that support the number of Segment identifiers (SIDs) encoded in a segment routing header (a segment identifier (SID) of the common merge point, [0030] and [0010] and [0078]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of encoding of a common merge point included in a header/label in which SIDs are supported/encoded as disclosed by Saad into the method comprising encapsulating traffic with two labels comprising a primary LSP and backup/bypass LSP as disclosed by Zhao in order to improve the system and to flexibly provide parameters, such as a merge point with respects to a backup LSP and primary LSP, for efficient data forwarding and portrayal of a backup/primary LSP.

7.	Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, in view of Saad, in view of Previdi, in further view of Filsfils et al. (US 2015/0117203).
Regarding claim 45, Zhao, Saad, and Previdi fails to disclose wherein the protection path is a loose path. However in a similar field of endeavor, Filsfils discloses computing the path of a traffic engineered LSP and typically the path computed by the PCE may be a loose path (protection path is a loose path, [0023]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having a path be a loose path as disclosed by Filsfils into the method comprising encapsulating traffic with two labels comprising a primary LSP and backup/bypass LSP as disclosed by Zhao, Saad, and Previdi in order to improve the system and flexibly provide a variety of paths for protection and backup, such as having the protected path/LSP be a loose path. 

Allowable Subject Matter
8.	Claim 30, 31, 44  is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive. 
Applicant submits that Zhao, Saad, and Previdi fails to disclose “an indicator configured to indicate that the common merge point is assigned to protect each of the hops in the set of hops of the path” and fails to disclose that the indicator is configured to inform a node along the path the that common merge point that is specified in the header is a common merge point for the set of hops of the path that is specified in the header (i.e, that the common merge point is assigned to protect each of the hops in the set of hops of the path)(remarks page 7-8). Examiner however respectfully disagrees as Zhao disclose of a backup LSP created to protect a primary LSP between a PLR and a merge point ([0007]) and of an outer label used for packet forwarding over the backup path, while the inner label be used to map traffic to the corresponding primary LSP ([0044] and [0050]-[0051] and [0055]) in which Examiner correlates to the association of a merge point that is assigned to protect hops of a path. Examiner then relies upon Saad to disclose an encoding of a common merge point including an identifier of the common merge point as Saad discloses encapsulating the merge point IP address as a packet header to the packet to steer the packet along the bypass path ([0010] and [0060] and [0079]) and relies upon Previdi to disclose the concept of an indicator that indicates a presence of an added header that convey service path information ([0085] and [0023]) in which Examiner associates with an indication of a presence or assignment of an added header such as a merge point as disclosed by Zhao and Saad. In other words, Zhao and Saad discloses of the encoding of a common merge point that includes an identifier of the common merge point, in which the merge point is assigned to protect each of the hops in the set of hops of the path and Previdi discloses of an indication of the presence of a header that is added  (such as the merge point IP address as a packet header  to steer the packet along the bypass path as disclosed by Saad). Examiner thus believes Zhao, Saad, and Previdi to disclose “an indicator configured to indicate that the common merge point is assigned to protect each of the hops in the set of hops of the path”
Applicant further submits that Previdi is devoid of any disclosure of “a merge point, much less an indicator configured to indicate that a common merge point is assigned to protect each hop in a set of hops of a path”. As discussed above, Examiner relies upon Zhao and Saad to disclose of the encoding of a common merge point that includes an identifier of the common merge point, in which the merge point is assigned to protect each of the hops in the set of hops of the path and Previdi to disclose of an indication of the presence of a header that is added, such as a merge point identifier as disclosed by Zhao and Saad. Thus Examiner believes the combination of Zhao, Saad, and Previdi to disclose “wherein the encoding of the common merge point includes an identifier if the common merge point and an indicator configured to indicate that the common merge point is assigned to protect each of the hops in the set of hops of the path”.
It should further be noted that Applicant’s specification states “a label indicator configured to indicate a presence of the label including the encoding of the common merge point” (page 2 lines 5-10, page 3 lines 30-32, page 5 lines 18-21 and page 7 lines 3-6). 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H NGO/Examiner, Art Unit 2473